Lundberg Stratton, J.,
concurring. I write separately to distinguish the case at bar from Worthington City School Dish Bd. of Edn. v. Franklin Cty. Bd. of Revision (1999), 85 Ohio St.3d 156, 707 N.E.2d 499, decided today, in which I dissented in part. In Worthington, my disagreement was because I would have found that if a taxpayer representing himself or herself has the right to file a complaint, as indicated by Sharon Village Ltd. v. Licking Cty. Bd. of Revision (1997), 78 Ohio St.3d 479, 678 N.E.2d 932, so should a board of education and a corporation representing themselves in a pro se capacity, because they fall within the statutory definition of “person” as used in R.C. 5715.19(A)(1). See Worthington, 85 Ohio St.3d at 163-164, 707 N.E.2d at 505. In Worthington, I emphasized that I would distinguish Sharon Village because it should be limited to third-*129party agents who have no connection with the landowner other “ ‘than representation seeking tax reduction, to solicit and file applications pursuant to R.C. 5715.13 with a county board of revision.’ ” Id., 85 Ohio St.3d at 165, 707 N.E.2d at 505, quoting Krier v. Franklin Cty. Bd. of Revision (1993), 100 Ohio App.3d 344, 351, 654 N.E.2d 122, 127.
In this case, while I would find that a general partner should be permitted to file the valuation complaint pursuant to my analysis in Worthington, I agree with the majority’s conclusion that a limited partner, such as Kimmelman, may not. As a limited partner, Kimmelman was not an owner of the partnership property because, as noted by the majority, no ownership rights are granted to a limited partner by R.C. Chapter 1782. Therefore, he did not own taxable real property in the county as required by R.C. 5715.19(A)(1), nor did he fit within the statutory definition that would allow him to file on behalf of the partnership. Accordingly, I agree with the Board of Tax Appeals’ decision that Kimmelman was not an owner and, thus, the BOR was without jurisdiction to consider the merits of the complaint.
Cook, J., concurs in the foregoing concurring opinion.